


EXHIBIT 10.3

EXCEPTIONS TO NON-RECOURSE GUARANTY

This Exceptions to Non-Recourse Guaranty (“Guaranty”) is entered into as of June
26, 2008, by the undersigned (the “Key Principal” whether one or more), for the
benefit of RED MORTGAGE CAPITAL, INC., an Ohio corporation, and/or any
subsequent holder of the Note (the “Lender”).

RECITALS

A. CARE YBE SUBSIDIARY LLC, a Delaware limited liability company (the
“Borrower”) has requested that Lender make a loan to Borrower in the amount of
$74,589,000.00 (the “Loan”). The Loan will be evidenced by a Multifamily Note
from Borrower to Lender dated as of the date of this Guaranty (the “Note”). The
Note will be secured by those certain multifamily deeds of trust and multifamily
mortgages dated the same date as the Note (each a “Security Instrument” and
collectively, the “Security Instruments”), encumbering the real property
described in each Security Instrument (collectively, the “Property”).

B. Key Principal has an economic interest in Borrower or will otherwise obtain a
material financial benefit from the Loan.

C. As a condition to making the Loan to Borrower, Lender requires that the Key
Principal execute this Guaranty.

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, Key Principal agrees as follows:

1. “Indebtedness” and other capitalized terms used but not defined in this
Guaranty shall have the meanings assigned to them in the Security Instruments.

2. Key Principal hereby absolutely, unconditionally and irrevocably guarantees
to Lender the full and prompt payment when due, whether at maturity or earlier,
by reason of acceleration or otherwise, and at all times thereafter, of all
amounts for which Borrower is personally liable under Paragraph 9 of the Note.

3. The obligations of Key Principal under this Guaranty shall survive any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, and any release of record of any of the Security Instruments.

4. Key Principal’s obligations under this Guaranty constitute an unconditional
guaranty of payment and not merely a guaranty of collection.

5. The obligations of Key Principal under this Guaranty shall be performed
without demand by Lender and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of the Note, the Security
Instruments, or any other Loan Document, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety or a guarantor. Key Principal hereby waives the benefit of all
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms of this Guaranty and agrees that Key Principal’s
obligations shall not be affected by any circumstances, whether or not referred
to in this Guaranty, which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Key Principal hereby waives the benefits
of any right of discharge under any and all statutes or other laws relating to
guarantors or sureties and any other rights of sureties and guarantors
thereunder. Without limiting the generality of

 

 

Fannie Mae Exceptions to Non-Recourse Guaranty – Multistate

Form 4501

4/98

Page 1

 

 

--------------------------------------------------------------------------------






the foregoing, Key Principal hereby waives, to the fullest extent permitted by
law, diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note and this Guaranty which may be
required by statute, rule of law or otherwise to preserve Lender’s rights
against Key Principal under this Guaranty, including notice of acceptance,
notice of any amendment of the Loan Documents, notice of the occurrence of any
default or Event of Default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by Borrower of any obligation or indebtedness. Key
Principal also waives, to the fullest extent permitted by law, all rights to
require Lender to (a) proceed against Borrower or any other guarantor of
Borrower’s payment or performance with respect to the Indebtedness (an “Other
Guarantor”), (b) if Borrower or any guarantor is a partnership, proceed against
any general partner of Borrower or the guarantor, (c) proceed against or exhaust
any collateral held by Lender to secure the repayment of the Indebtedness, or
(d) pursue any other remedy it may now or hereafter have against Borrower, or,
if Borrower is a partnership, any general partner of Borrower.

6. At any time or from time to time and any number of times, without notice to
Key Principal and without affecting the liability of Key Principal, (a) the time
for payment of the principal of or interest on the Indebtedness may be extended
or the Indebtedness may be renewed in whole or in part; (b) the time for
Borrower’s performance of or compliance with any covenant or agreement contained
in the Note, the Security Instruments or any other Loan Document, whether
presently existing or hereinafter entered into, may be extended or such
performance or compliance may be waived; (c) the maturity of the Indebtedness
may be accelerated as provided in the Note, the Security Instruments, or any
other Loan Document; (d) the Note, the Security Instruments, or any other Loan
Document may be modified or amended by Lender and Borrower in any respect,
including an increase in the principal amount; and (e) any security for the
Indebtedness may be modified, exchanged, surrendered or otherwise dealt with or
additional security may be pledged or mortgaged for the Indebtedness.

7. If more than one person executes this Guaranty, the obligations of those
persons under this Guaranty shall be joint and several. Lender, in its
discretion, may (a) bring suit against Key Principal, or any one or more of the
persons constituting Key Principal, and any Other Guarantor, jointly and
severally, or against any one or more of them; (b) compromise or settle with any
one or more of the persons constituting Key Principal, or any Other Guarantor,
for such consideration as Lender may deem proper; (c) release one or more of the
persons constituting Key Principal, or any Other Guarantor, from liability; and
(d) otherwise deal with Key Principal and any Other Guarantor, or any one or
more of them, in any manner, and no such action shall impair the rights of
Lender to collect from Key Principal any amount guaranteed by Key Principal
under this Guaranty. Nothing contained in this paragraph shall in any way affect
or impair the rights or obligations of Key Principal with respect to any Other
Guarantor.

8. Any indebtedness of Borrower held by Key Principal now or in the future is
and shall be subordinated to the Indebtedness and any such indebtedness of
Borrower shall be collected, enforced and received by Key Principal, as trustee
for Lender, but without reducing or affecting in any manner the liability of Key
Principal under the other provisions of this Guaranty.

9. Key Principal shall have no right of, and hereby waives any claim for,
subrogation or reimbursement against Borrower or any general partner of Borrower
by reason of any payment by Key Principal under this Guaranty, whether such
right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower to Lender
with respect to the Indebtedness could be deemed a preference under the United
States Bankruptcy Code.

 

 

Fannie Mae Exceptions to Non-Recourse Guaranty – Multistate

Form 4501

4/98

Page 2

 

 

--------------------------------------------------------------------------------






10. If any payment by Borrower is held to constitute a preference under any
applicable bankruptcy, insolvency, or similar laws, or if for any other reason
Lender is required to refund any sums to Borrower, such refund shall not
constitute a release of any liability of Key Principal under this Guaranty. It
is the intention of Lender and Key Principal that Key Principal’s obligations
under this Guaranty shall not be discharged except by Key Principal’s
performance of such obligations and then only to the extent of such performance.

11. Key Principal shall from time to time, upon request by Lender, deliver to
Lender such financial statements as Lender may reasonably require.

12. Lender may assign its rights under this Guaranty in whole or in part and,
upon any such assignment, all the terms and provisions of this Guaranty shall
inure to the benefit of such assignee to the extent so assigned. The terms used
to designate any of the parties herein shall be deemed to include the heirs,
legal representatives, successors and assigns of such parties.

13. This Guaranty and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements. There are no unwritten oral
agreements between the parties. All prior or contemporaneous agreements,
understandings, representations, and statements, oral or written, are merged
into this Guaranty and the other Loan Documents. Key Principal acknowledges that
it has received a copy of the Note and all other Loan Documents. Neither this
Guaranty nor any of its provisions may be waived, modified, amended, discharged,
or terminated except by an agreement in writing signed by the party against
which the enforcement of the waiver, modification, amendment, discharge, or
termination is sought, and then only to the extent set forth in that agreement.

14. Key Principal agrees that any controversy arising under or in relation to
this Guaranty shall be litigated exclusively in the jurisdiction where the Land
is located (the “Property Jurisdiction”). The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Guaranty, the Note, the Security Instruments or any other Loan Document.
Key Principal irrevocably consents to service, jurisdiction, and venue of such
courts for any such litigation and waives any other venue to which it might be
entitled by virtue of domicile, habitual residence or otherwise.

15. Key Principal (or each Key Principal, if more than one) agrees to notify
Lender (in the manner for giving notices provided in Section 31 of the Security
Instruments) of any change in Key Principal’s address within 10 Business Days
after such change of address occurs.

16. KEY PRINCIPAL AND LENDER EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN
THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B)
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT
ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL.

 

 

Fannie Mae Exceptions to Non-Recourse Guaranty – Multistate

Form 4501

4/98

Page 3

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Key Principal has signed and delivered this Guaranty or has
caused this Guaranty to be signed and delivered by its duly authorized
representative.

 

 

 

 

Key Principal

 

 

 

 

 

 

 

CARE INVESTMENT TRUST INC.,
a Maryland corporation

 

 



 

By: 


(SEAL)

 

 

 

 

 

Name:

Rebecca Haslinger

 

 

 

 

 

Title:

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

Address:

505 Fifth Avenue, 6th Floor

 

 

 

 

 

 

New York, New York 10017

 

 

 

 

 

 

 

 

 

 

 

Employer ID No.:  

 

 

Fannie Mae Exceptions to Non-Recourse Guaranty – Multistate

Form 4501

4/98

Page S-1

 

 

--------------------------------------------------------------------------------






EXHIBIT A

MODIFICATIONS TO EXCEPTIONS TO NON-RECOURSE GUARANTY

The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

 

1.

Paragraph 14 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

“14. Key Principal agrees that any controversy arising under or in relation to
this Guaranty shall be litigated exclusively in the State of Illinois (the
“Jurisdiction”). The state and federal courts and authorities with jurisdiction
in the Jurisdiction shall have exclusive jurisdiction over all controversies
which shall arise under or in relation to this Guaranty or the Note. Key
Principal irrevocably consents to service, jurisdiction, and venue of such
courts for any such litigation and waives any other venue to which it might be
entitled by virtue of domicile, habitual residence or otherwise.”

All capitalized terms used in this Exhibit not specifically defined herein shall
have the meanings set forth in the text of the Guaranty that precedes this
Exhibit.

KEY PRINCIPAL’S INITIALS: _____________

 

 

Fannie Mae Exceptions to Non-Recourse Guaranty – Multistate

Form 4501

4/98

Page A-1

 

 

--------------------------------------------------------------------------------